16-10992-dsj            Doc 6411           Filed 04/15/21 Entered 04/15/21 15:08:31                                   Main Document
                                                        Pg 1 of 4


B 210 A (Form 210 A) (12/ )



                         UNITED STATES BANKRUPTCY COURT
                                              Southern District
                                            __________  Districtof Of
                                                                   New  York
                                                                      __________

In re ________________________________,                                                           Case No. ________________




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



______________________________________                                      ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):
should be sent:                                                             Amount of Claim:
                                                                            Date Claim Filed:


Phone: ______________________________                                       Phone:
Last Four Digits of Acct #: ______________                                  Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):



Phone:
Last Four Digits of Acct #:



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________                                       Date:____________________________
                                                                                 08 April 2021
       Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
16-10992-dsj        Doc 6411       Filed 04/15/21 Entered 04/15/21 15:08:31                   Main Document
                                                Pg 2 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


    In re                                                 Chapter 11

    SunEdison, Inc., et al.,                              Case No. 16-10992 (DSJ)

                    Reorganized Debtors. 1                (Jointly Administered)



       DECLARATION IN SUPPORT OF CLAIM TRANSFER AND WAIVER OF
                 NOTICE AND OPPORTUNITY TO OBJECT

            The undersigned hereby declares and states as follows:

       1.      The undersigned is an employee or authorized representative of MR RENT-
Investment GmbH (the “Transferor” or “MR RENT”) and has been duly-authorized by the
Transferor to execute this Declaration in Support of Claim Transfer and Waiver of Notice and
Opportunity to Object (the “Declaration”).

        2.     Reference is made hereby to that certain Proof of Claim filed by Transferor
against SunEdison, Inc. (the “Debtor”) in reference Case No. 16-10992-DSJ (assigned Claim
No. 3940) (the “Proof of Claim”).

        3.    Effective as of February 4, 2021, Transferor transferred and assigned to MR
Beteiligungen 2. GmbH (the “Transferee”) all of Transferor’s right, title, and interest in and to

1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax
      identification number are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind Holdings,
      Inc. (2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind
      California Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility Holdings, Inc.
      (6443); SunEdison International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx
      (1969); SunEdison Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar, Inc.
      (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio Renewable Ventures, Inc. (1788);
      Silver Ridge Power Holdings, LLC (5886); SunEdison International, LLC (1567); Sun Edison LLC (1450);
      SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC (5787); PVT Solar, Inc.
      (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273); Blue Sky West Capital,
      LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle Holdings III, LLC (4238); DSP
      Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A); Buckthorn Renewables Holdings, LLC
      (7616); Greenmountain Wind Holdings, LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind
      Holdings, LLC (N/A); SunE Waiawa Holdings, LLC (9757); SunE MN Development, LLC (8669); SunE MN
      Development Holdings, LLC (5388); SunE Minnesota Holdings, LLC (8926); Terraform Private Holdings, LLC
      (5993); SunEdison Products, LLC (3557); Hudson Energy Solar Corporation (1344); SunE REIT-D PR, LLC
      (2171); First Wind Energy, LLC (5519); First Wind Holdings, LLC (4445); Vaughn Wind, LLC (9605); Maine
      Wind Holdings, LLC (4825); SunEdison International Construction, LLC (6257); and EchoFirst Finance Co.,
      LLC (1607) (collectively, the “Debtors” and, as reorganized, the “Reorganized Debtors”). The address of the
      Debtors’ corporate headquarters is Two City Place Drive, 2nd floor, St. Louis, MO 63141.
16-10992-dsj    Doc 6411     Filed 04/15/21 Entered 04/15/21 15:08:31           Main Document
                                          Pg 3 of 4



the claim asserted against the Debtor as set forth on the Proof of Claim (the “Assigned Claim”)
in connection with (i) that certain Quota Transfer Agreement between MR RENT and SunE
Solar B.V. (“SUNE Solar”) dated June 28, 2012, a copy of which is annexed as Exhibit A to the
Proof of Claim, (ii) that certain Parent Guaranty between MEMC Electronic Materials, Inc. and
SunE Solar dated June 29, 2012, which is annexed as Exhibit B to the Proof of Claim, (iii) that
certain letter MR RENT sent to SUNE Solar on April 24, 2013 regarding a complaint dated April
12, 2013 filed by Messrs. Cosimo Rosato, Nicola Rosato, Vincenzo Rosato, Giovanni Rosato,
Mario Rosato, Franco Rosato, and the company Conserfrutta S.r.l. (the “Plaintiffs”) against Sun
Energy & Partners S.r.l. and Sun Edison Italia S.r.l. in the Court of Brindisi, Italy, a copy of
which is annexed as Exhibit C to the Proof of Claim, (iv) that certain response letter SUNE Solar
sent to MR RENT on May 24, 2013, a copy of which is annexed as Exhibit D to the Proof of
Claim, and (v) that certain complaint filed by the Plaintiffs with the Civil Court of Rome on
March 11, 2015 (Docket No. 16179/2015), a copy of which is annexed as Exhibit E to the Proof
of Claim (and of which an English translation is annexed as Exhibit F to the Proof of Claim).

        4.      The undersigned has reviewed the Transfer of Claim Other Than for Security
(the “Claim Transfer Notice”) to which this Declaration is appended, and certifies that
Transferor has no objection to the Claim Transfer Notice or the transfer of the Assigned Claim
from Transferor to Transferee evidenced thereby. Transferor further hereby (a) waives its right
to raise any objection to the Claim Transfer Notice and the transfer of the Assigned Claim from
Transferor to Transferee evidenced thereby, and (b) waives its right to receive notice of the
Claim Transfer Notice pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedure.




                       [Remainder of This Page Intentionally Left Blank]




                                                2
16-10992-dsj    Doc 6411     Filed 04/15/21 Entered 04/15/21 15:08:31           Main Document
                                          Pg 4 of 4



        Pursuant to 28 U.S.C. § 1746, the undersigned hereby declares under penalty of perjury
that each of the foregoing statements is true and correct.




  Date: 08 April 2021                              __________________________
                                                   Signature
                                                   Robert Pottmann     Stefan Sindelar
                                                   Printed Name
                                                   Managing Director    Authorized Signatory
                                                   Title




                                               3
